HOUSTON, Justice
(dissenting).
I would grant certiorari review as to one issue — whether the prospective application of the “reasonable reliance” standard in fraud cases violates the rights of defendants, who were sued before March 14, 1997, to due process under the United States and Alabama Constitutions and to equal protection under the United States Constitution (and, for those who believe there is an equal protection right under the Alabama Constitution — and I do not — whether it violates those defendants’ right to equal protection under that constitution).
MADDOX, J., concurs.